DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims
Claims 1-20 are pending and are examined herein.
Claim 12 is objected to for minor informalities.
Claims 2 and 13 are rejected under 35 USC 112(a) as failing to comply with the written description requirement.
Claims 8, 11 and 19 are rejected under 35 U.S.C. 112(b).
Claims 1-20 are rejected under 35 USC 103.
Claims 1-20 are rejected on the grounds of Non-statutory Double Patenting.

Examiner Remarks
	This Office action includes a Non-statutory Double Patenting rejection. Please note that MPEP § 804 states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03. 

In accordance with MPEP § 804, a response requesting that the Non-statutory Double Patenting rejection be held in abeyance would be non-compliant, and would be treated as indicated at MPEP § 714.03.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities: 
Claim 12 recites “a non-transitory physical storage medium for storing program code”. 37 CFR 1.71(a) requires the use of “full, clear, concise, and exact terms”. This requirement would be better met by amending to recite “a non-transitory physical storage medium comprising program code”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) - Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claims 2 and 13 substantially recite “determining a number of layers for the predictive neural network based on the target lead time”. As per MPEP 2161.01, a computer-implemented functional claim limitation may lack adequate written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. In this case, the specification repeats the function at published [0012] and [0021]; however, the specification does not describe an algorithm, steps or procedure to be taken to perform the claimed function with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Applicant is respectfully requested to indicate where the specification describes how this function is to be implemented. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 11 recites “a model analog of the NN-based climate forecasting model”. The published specification reads at [0117]: “A model analog is a simpler forecasting model or a simpler algorithm that is analog to the more complex, NN-based forecasting model, and can generate analog forecasts for evaluating GCM forecasting skills”. As used in the art, a model is analog to another model if the produce the same outputs when given the same inputs. That is, they are analogs if they are black box isomorphic. However, the specification requires that the analog model be simpler than the NN-based forecasting model. “Simple” is a subjective term which renders the scope of the claimed invention indefinite. Many would consider a support vector machine a simpler algorithm than a neural network algorithm. However, if the number of parameters used in the SVM were an order of magnitude larger than the number of parameters used in the NN, then a person of ordinary skill in the art would likely decide that the NN is the simpler algorithm. Furthermore, the simplicity of a model may depend on the problem. Performing a regression using quadratic terms would appear to be less simple than performing a simple linear regression, but if the underlying distribution is quadratic with no linear terms then the resulting quadratic model will be simpler. For the purposes of examination, “a model analog of the NN-based climate forecasting model” is being interpreted as any model which is black-box isomorphic to the NN-based climate forecasting model. That is, any model which produces the same outputs given the same inputs as the NN-based climate forecasting model is a model analog of the NN-based climate forecasting model. Note that the specification does not provide support for the model analog as described above.

Claims 8 and 19 recite “the at least two validated and skillful GCM datasets”; however, this limitation lacks proper antecedent basis. For the purposes of examination, “the at least two validated and skillful GCM datasets” is being interpreted as referring to the “at least two GCM datasets” in the clause “by combining at least two GCM datasets from the subset of GCM datasets” in claims 1 and 12, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 4-7, 9-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Kodra” (US 2017/0176640 A1) in view of “Perkins” (US 2020/0242400 A1), further in view of “Haidar” (Monthly Rainfall Forecasting Using One-Dimensional Deep Convolutional Neural Network). 

	Regarding claim 1, Kodra teaches
	A method for generating a multi-model ensemble of global climate simulation data from a plurality of pre-existing global climate simulation model (GCM) datasets…, comprising: (Abstract describes forecasting climate data based on simulated climate model data. The ensembles of GCMs/GCM datasets are further described at [0066-0068]. [0004] indicates that a Bayesian algorithm is used to weight the outputs of different models (i.e., a Bayesian ensemble).)
	computing a GCM dataset validation measure, for each of the plurality of pre-existing GCM datasets, based on at least one sample statistic for at least one climate variable from the pre- existing GCM dataset; ([0072] describes weighting models based on their ability to replicate observed covariance relationships. The observed covariances are sample statistics. [0067,0070-0073] describes particular variables which may be considered by the system. The weight is understood to be a validation measure (i.e., a more highly weighted model is more valid). Figure 1 shows an overview of the ensemble. This is further described at [0066-0068])
	[evaluating the performance of the GCM datasets] based on observational historical climate data; ([0072] describes weighting models/datasets based on their ability to replicate observed covariance relationships determined in historical climate data. That is, historical climate data is used to determine how influential a model should be on the final ensemble.)
	selecting a subset of GCM datasets [not necessarily from a validated subset]…generating one or more candidate ensembles of GCM datasets, by combining at least two GCM datasets from the subset of GCM datasets; ([0072] describes weighting models/datasets based on their ability to replicate observed covariance relationships. A weighted combination of models/datasets is an ensemble. A dataset/GCM is being interpreted as being selected if it is assigned a weight.)
	Kodra does not appear to explicitly teach 
	for training a neural network (NN)-based climate forecasting model
	…selecting a validated subset of the plurality of pre-existing GCM datasets, by comparing each computed GCM dataset validation measure to a validation threshold determined based on observational historical climate data;
	selecting a subset of GCM datasets from the validated subset of GCM datasets;
	…computing an ensemble forecast skill score for each candidate ensemble of GCM datasets;
	generating the multi-model ensemble of GCM datasets by selecting a candidate ensemble of GCM datasets with a best ensemble forecast skill score; and
	training the NN-based climate forecasting model using the multi-model ensemble of GCM datasets generated from the plurality of pre-existing GCM datasets, wherein the NN-based claim forecasting model comprises a predictive neural network.
	However, Perkins—directed to analogous art—teaches
	…selecting a validated subset of the plurality of pre-existing GCM datasets, by comparing each computed GCM dataset validation measure to a validation threshold determined based on observational historical climate data; (Abstract describes performing model ensemble generation. Figures 4-5 (described at [0037-0054]) shows an overview of the method and a schematic of the ensemble, respectively. [0005] describe using the base models to make predictions and eliminating base models with an accuracy below a threshold value. In the combination with Kodra, it is understood that the base models could be GCM datasets and the underlying data would be observational historical climate data (note discussion regarding the application of Kodra above).)
	selecting a subset of GCM datasets from the validated subset of GCM datasets; (Kodra teaches selecting a subset of GCM datasets as described above. Perkins, Figures 4-5 (described at [0037-0054]) shows an overview of the method and a schematic of the ensemble, respectively. [0005] describe using the base models to make predictions and eliminating base models with an accuracy below a threshold value. In the combination, the selection performed by Kodra would be from the validated subset of GCM datasets taught by Perkins.)
	…computing an ensemble forecast skill score for each candidate ensemble of GCM datasets; generating the multi-model ensemble of GCM datasets by selecting a candidate ensemble of GCM datasets with a best ensemble forecast skill score; and ([0045] describes computing predictions using the trained base models and storing these predictions in a column. [0047] describes eliminating sets of base model predictions from the matrix based on an accuracy. The accuracy score is computed based on the predictions made by the base models. The non-eliminated models are understood to be selected.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Kodra to use the ensemble generation method taught by Perkins because this results in a model with greater accuracy and performance as described by Perkins at [0048].
	The combination of Kodra and Perkins does not appear to explicitly teach 
	for training a neural network (NN)-based climate forecasting model
	training the NN-based climate forecasting model using the multi-model ensemble of GCM datasets generated from the plurality of pre-existing GCM datasets, wherein the NN-based claim forecasting model comprises a predictive neural network.
	However, Haidar—directed to analogous art—teaches
	for training a neural network (NN)-based climate forecasting model…training the NN-based climate forecasting model using the multi-model ensemble of GCM datasets generated from the plurality of pre-existing GCM datasets, wherein the NN-based claim forecasting model comprises a predictive neural network. (Haidar, Abstract describes using a deep convolutional neural network to predict monthly rainfall values for certain locations. In the combination with Kodra and Perkins, the ensemble of datasets on which the neural network is trained would be determined as described above with respect to Kodra and Perkins in place of or in addition to the data used to train the CNN taught by Haidar. Section II, starting page 69055 provides details of the neural network training.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Kodra and Perkins to train a neural network on a collection of climate data as taught by Haidar because “The developed model was compared to the first version of the Australian Community Climate and Earth-System Simulator (ACCESS-S1) and a Multi-Layered Perceptron (MLP), where better performance was revealed with the proposed CNN model. This study highlighted the ability of CNN in performing in a rainfall prediction task. In addition, the capability of convolutional neural networks in performing in a monthly rainfall prediction has been evaluated. The study showed that the CNN was performing better in months with high annual averages compared to alternative approaches” (Haidar, Conclusion, page 69062).

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Kodra teaches
	wherein the NN-based climate forecasting model forecasts the target output variable at a target lead time; and (Abstract indicates that the models taught by Kodra predict events for a future time period. The length between the present and the time period is the lead time. [0116] makes this explicit.)
	The combination of Kodra and Perkins does not appear to explicitly teach 
	the NN-based climate forecasting model
	…determining a loss function for the predictive neural network in the NN-based climate forecasting model based on a target output variable, wherein the NN-based climate forecasting model forecasts the target output variable at a target lead time; and
	determining a number of layers for the predictive neural network based on the target lead time.
	However, Haidar—directed to analogous art—teaches 
	the NN-based climate forecasting model (Haidar, Abstract describes using a deep convolutional neural network to predict monthly rainfall values for certain locations. In the combination with Kodra and Perkins, the ensemble of datasets on which the neural network is trained would be determined as described above with respect to Kodra and Perkins in place of or in addition to the data used to train the CNN taught by Haidar. Section II, starting page 69055 provides details of the neural network training.)
	…determining a loss function for the predictive neural network in the NN-based climate forecasting model based on a target output variable, wherein the NN-based climate forecasting model forecasts the target output variable at a target lead time; and (Haidar, equation (4) on page 69057 shows the loss function. Equation (6) shows that the forecast is made with a lead time k.)
	determining a number of layers for the predictive neural network based on the target lead time. (Haidar, page 69058, first paragraph of section B. “Trial and error method was followed to determine the convolutional network architecture. Several architectures were developed and examined while varying the number of convolutional layers, number of pooling layers, filter sizes, number of filters, stride and activation functions.” Since the trial and error is performed given a lead time, the determined number of layers is based on this lead time.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 4, the rejection of claim 1 is incorporated herein. Furthermore, Kodra teaches
	wherein the validation threshold is determined by computing the at least one sample statistic for the at least one climate variable from the observational historical climate data. ([0072] describes weighting models based on their ability to replicate observed covariance relationships. The observed covariances are sample statistics. [0073] describes particular variables which may be considered by the system. The weight is understood to be a validation measure (i.e., a more highly weighted model is more valid). Figure 1 shows an overview of the ensemble. This is further described at [0066-0068]. In the combination with Perkins described above, where only a certain number of models are retained, the weight for a lowest retained model would be the threshold.)

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Furthermore, Kodra teaches
	wherein the … climate forecasting model forecasts the target output variable at the target lead time (Abstract indicates that the models taught by Kodra predict events for a future time period. The length between the present and the time period is the lead time. [0116] makes this explicit.)
	Kodra does not appear to explicitly teach
	identifying a first data predictor function based on a target output variable and a target lead time, 
	…the NN-based climate forecasting model …
	computing a forecast skill score for each validated GCM dataset based on the first data predictor function.
	However, Perkins—directed to analogous art—teaches
	identifying a first data predictor function based on a target output variable and a target lead time, ([0045] describes computing predictions using the trained base models and storing these predictions in a column. These models were trained as described at [0043-0044]. In the combination with Kodra, it is understood that these models may be climate models which are trained to perform future climate forecasting (i.e., would predict a climate target output variable at some lead time). That is, the training is an identification and in the combination, a person of ordinary skill in the art would recognize that the identification would be based on the desired task to be performed by the machine learning model.)
	…computing a forecast skill score for each validated GCM dataset based on the first data predictor function. ([0045] describes computing predictions using the trained base models and storing these predictions in a column. [0047] describes eliminating sets of base model predictions from the matrix based on an accuracy. The accuracy score is computed based on the predictions made by the base models. The non-eliminated models are understood to be selected.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	The combination of Kodra and Perkins does not appear to explicitly teach 
	…the NN-based climate forecasting model …
	However, Haidar—directed to analogous art—teaches
	…the NN-based climate forecasting model … (Haidar, Abstract describes using a deep convolutional neural network to predict monthly rainfall values for certain locations. In the combination with Kodra and Perkins, the ensemble of datasets on which the neural network is trained would be determined as described above with respect to Kodra and Perkins in place of or in addition to the data used to train the CNN taught by Haidar. Section II, starting page 69055 provides details of the neural network training.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 6, the rejection of claim 1 is incorporated herein. Furthermore, Kodra teaches
	wherein the at least one climate variable is an input climate variable to the … climate forecasting model, and wherein the … climate forecasting model forecasts the target output variable at a target lead time from the input climate variable. ([0067,0070-0073] describes particular variables which may be input to the climate forecasting model. Abstract indicates that the models taught by Kodra predict events for a future time period. The length between the present and the time period is the lead time. [0116] makes this explicit. )
	Kodra does not appear to explicitly teach
	the NN-based climate forecasting model… the NN-based climate forecasting model
	However, Haidar—directed to analogous art—teaches
the NN-based climate forecasting model… the NN-based climate forecasting model (Haidar, Abstract describes using a deep convolutional neural network to predict monthly rainfall values for certain locations. In the combination with Kodra and Perkins, the ensemble of datasets on which the neural network is trained would be determined as described above with respect to Kodra and Perkins in place of or in addition to the data used to train the CNN taught by Haidar. Section II, starting page 69055 provides details of the neural network training.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Furthermore, Kodra teaches
	wherein the observational historical climate data comprises reanalysis data. ([0062] indicates that the input data may be reanalysis data.)

	Regarding claim 9, the rejection of claim 1 is incorporated herein. Kodra does not appear to explicitly teach 
	wherein the ensemble forecast skill score is computed based on a second data predictor function.
	However, Perkins—directed to analogous art—teaches 	
	wherein the ensemble forecast skill score is computed based on a second data predictor function. ([0045] describes computing predictions using the trained base models and storing these predictions in a column. [0047] describes eliminating sets of base model predictions from the matrix based on an accuracy. The accuracy score is computed based on the predictions made by the base models. Any of these models could be taken to be the second data predictor function. Note also that number labels (i.e., first, second) are being interpreted as serving a labeling function rather than an enumerative one, so for example a first object and a second object could refer to the same (single) object. If it is desired for first, second, etc. to indicate distinct objects, this would need to be claimed.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 10 the rejection of claim 1 is incorporated herein. Kodra does not appear to explicitly teach
	wherein the ensemble forecast skill score is computed based on the NN-based climate forecasting model.
	However, Perkins—directed to analogous art—teaches
wherein the ensemble forecast skill score is computed based on the …climate forecasting model. ([0045] describes computing predictions using the trained base models and storing these predictions in a column. [0047] describes eliminating sets of base model predictions from the matrix based on an accuracy. The accuracy score is computed based on the predictions made by the base models. The GCM datasets are taken to be part of the climate forecasting model. In particular, the claim does not require that the ensemble forecast skill be computed based on a neural network, only that it be computed based on a forecasting model which comprises a neural network.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.
	The combination of Kodra and Perkins does not appear to explicitly teach
	the NN-based climate forecasting model
	However, Haidar—directed to analogous art—teaches
the NN-based climate forecasting model (Haidar, Abstract describes using a deep convolutional neural network to predict monthly rainfall values for certain locations. In the combination with Kodra and Perkins, the ensemble of datasets on which the neural network is trained would be determined as described above with respect to Kodra and Perkins in place of or in addition to the data used to train the CNN taught by Haidar. Section II, starting page 69055 provides details of the neural network training.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 11 the rejection of claim 1 is incorporated herein. Kodra does not appear to explicitly teach
	wherein the ensemble forecast skill score is computed based on a model analog of the NN-based climate forecasting model.
	However, Perkins—directed to analogous art—teaches 	
	wherein the ensemble forecast skill score is computed based on a model analog of the NN-based climate forecasting model. ([0045] describes computing predictions using the trained base models and storing these predictions in a column. [0047] describes eliminating sets of base model predictions from the matrix based on an accuracy. The accuracy score is computed based on the predictions made by the base models. Any of these models falls within the broadest reasonable interpretation of a model analog of the NN-based climate forecasting model..)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 12, Kodra teaches
	A system for generating a multi-model ensemble of global climate simulation data from a plurality of pre-existing global climate simulation model (GCM) datasets for training a neural network (NN)-based climate forecasting model, comprising: at least one processor; and a non-transitory physical storage medium for storing program code and accessible by the processor, the program code when executed by the processor causes the processor to: (Abstract describes forecasting climate data based on simulated climate model data. The ensembles of GCMs/GCM datasets are further described at [0066-0068]. [0004] indicates that a Bayesian algorithm is used to weight the outputs of different models (i.e., a Bayesian ensemble). Kodra teaches a system comprising a processor and memory storing program code at [0007-0008].)
	The remainder of claim 12 is substantially similar to claim 1; claim 12 is rejected with the same rationale, mutatis mutandis.

	Claims 13 and 15-18 recite substantially similar subject matter to claims 2 and 4-7, respectively, and are rejected with the same rationale as claims 2 and 4-7, respectively, in view of the rejection of claim 12, mutatis mutandis.

	Regarding claim 20, Kodra teaches
A non-transitory physical storage medium for generating a multi-model ensemble of pre- existing global climate simulation model (GCM) datasets for training a neural network (NN)-based climate forecasting model, the storage medium comprising program code stored thereon, that when executed by a processor causes the processor to: (Abstract describes forecasting climate data based on simulated climate model data. The ensembles of GCMs/GCM datasets are further described at [0066-0068]. [0004] indicates that a Bayesian algorithm is used to weight the outputs of different models (i.e., a Bayesian ensemble). Kodra teaches a system comprising a processor and memory storing program code at [0007-0008].)
The remainder of claim 20 is substantially similar to claim 1; claim 20 is rejected with the same rationale, mutatis mutandis.

	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Kodra” (US 2017/0176640 A1) in view of “Perkins” (US 2020/0242400 A1), further in view of “Haidar” (Monthly Rainfall Forecasting Using One-Dimensional Deep Convolutional Neural Network), and further in view of “Kim” (Deep-Hurricane-Tracker: Tracking and Forecasting Extreme Climate Events).

	Regarding claim 3, the rejection of claim 1 is incorporated herein. The combination of Kodra, Perkins and Haidar does not appear to explicitly teach 
wherein the predictive neural network is selected from the group consisting of a Convolutional Recurrent Neural Network (CRNN) having at least one Long Short- Term Memory (LSTM) layer, a Spherical Convolutional Neural Network (S2-CNN), and a transformer neural network.
However, Kim—directed to analogous art—teaches
wherein the predictive neural network is selected from the group consisting of a Convolutional Recurrent Neural Network (CRNN) having at least one Long Short- Term Memory (LSTM) layer, a Spherical Convolutional Neural Network (S2-CNN), and a transformer neural network. (Abstract and section 3.3. describe using a ConvLSTM model to perform climate forecasting. The ConvLSTM is a convolutional recurrent neural network which includes an LSTM (see especially second paragraph of section 3.3.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Kodra, Perkins and Haidar to use the more sophisticated neural network taught by Kim in place of or in addition to the conventional NN taught by Haidar because the ConvLSTM model performs well and achieves successful mapping from predicted density map to ground truth as described by Kim in the abstract and in the second to last paragraph of the introduction (section 1).

Claim 14 recites substantially similar subject matter to claim 3 and is rejected with the same rationale as claim 3 in view of the rejection of claim 12, mutatis mutandis.

	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Kodra” (US 2017/0176640 A1) in view of “Perkins” (US 2020/0242400 A1), further in view of “Haidar” (Monthly Rainfall Forecasting Using One-Dimensional Deep Convolutional Neural Network), and further in view of “Cohen” (Spherical CNNs).

	Regarding claim 3, the rejection of claim 1 is incorporated herein. The combination of Kodra, Perkins and Haidar does not appear to explicitly teach 
wherein the predictive neural network is selected from the group consisting of a Convolutional Recurrent Neural Network (CRNN) having at least one Long Short- Term Memory (LSTM) layer, a Spherical Convolutional Neural Network (S2-CNN), and a transformer neural network.
However, Cohen—directed to analogous art—teaches
wherein the predictive neural network is selected from the group consisting of a Convolutional Recurrent Neural Network (CRNN) having at least one Long Short- Term Memory (LSTM) layer, a Spherical Convolutional Neural Network (S2-CNN), and a transformer neural network. (Abstract and introduction describe using a spherical convolutional neural network for performing climate and weather science. Implementation details are described in sections 3-5.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Kodra, Perkins and Haidar to use the SCNN as taught by Cohen in place of or in addition to the conventional neural network taught by Haidar because these networks are very effective at dealing with rotationally invariant classification problems (e.g., climate on a globe) as described by Cohen at the end of the abstract. Cohen explicitly indicates that the network is appropriate for climate applications in the abstract and in the last paragraph of the conclusion.

Claim 14 recites substantially similar subject matter to claim 3 and is rejected with the same rationale as claim 3 in view of the rejection of claim 12, mutatis mutandis.

	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Kodra” (US 2017/0176640 A1) in view of “Perkins” (US 2020/0242400 A1), further in view of ““Haidar” (Monthly Rainfall Forecasting Using One-Dimensional Deep Convolutional Neural Network), and further in view of “Vaswani” (Attention Is All You Need).

	Regarding claim 3, the rejection of claim 1 is incorporated herein. The combination of Kodra, Perkins and Haidar does not appear to explicitly teach 
wherein the predictive neural network is selected from the group consisting of a Convolutional Recurrent Neural Network (CRNN) having at least one Long Short- Term Memory (LSTM) layer, a Spherical Convolutional Neural Network (S2-CNN), and a transformer neural network.
However, Vaswani—directed to analogous art—teaches
wherein the predictive neural network is selected from the group consisting of a Convolutional Recurrent Neural Network (CRNN) having at least one Long Short- Term Memory (LSTM) layer, a Spherical Convolutional Neural Network (S2-CNN), and a transformer neural network. (Abstract and Introduction provide an overview of the transformer neural network. Technical details are presented in section 3.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Kodra, Perkins and Haidar to use a Transformer Neural Network as taught by Vaswani because these models are able to draw global dependencies between input and output without relying on recurrence as described by Vaswani in the last paragraph of the Introduction.

Claim 14 recites substantially similar subject matter to claim 3 and is rejected with the same rationale as claim 3 in view of the rejection of claim 12, mutatis mutandis.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Kodra” (US 2017/0176640 A1) in view of “Perkins” (US 2020/0242400 A1), further in view of ““Haidar” (Monthly Rainfall Forecasting Using One-Dimensional Deep Convolutional Neural Network), and further in view of “Glenis” (A transient stochastic weather generator incorporating climate model uncertainty).

	Regarding claim 8, the rejection of claim 1 is incorporated herein. The combination of Kodra, Perkins, and Haidar does not appear to explicitly teach 
wherein the combining the at least two validated and skillful GCM datasets comprises at least one of concatenating and interleaving the at least two validated and skillful GCM datasets.
However, Glenis—directed to analogous art—teaches
wherein the combining the at least two validated and skillful GCM datasets comprises at least one of concatenating and interleaving the at least two validated and skillful GCM datasets. (Abstract and introduction describe identifying climate data using ensembles of models. Implementation details are provided in sections 2 and 3. In particular, section 2.5, first paragraph and section 3.3.2., last paragraph describe concatenating together various simulations to produce a time series. Since the data is being inserted between other data, this is also understood to be interleaving.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Kodra, Perkins, and Haidar to use the concatenation/interleaving approach for combining data taught by Glenis because this approach is consistent with the widely accepted UKCP09 approach as described by Glenis in the last paragraph of section 3.3.2.

Claim 19 recites substantially similar subject matter to claim 8 and is rejected with the same rationale as claim 3 in view of the rejection of claim 12, mutatis mutandis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 6-10, 12, 14-15, and 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 8, 9, 1, 1, 10, 12, 13, 15, 17, 18, and 19, respectively, of U.S. Patent No. 10,909,446. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially overlapping subject matter as demonstrated in the table below.

Claims 2 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 13, respectively, of U.S. Patent No. 10,909,446 in view of “Haidar” (Monthly Rainfall Forecasting Using One-Dimensional Deep Convolutional Neural Network). See table and obviousness analysis following table.

Claims 5, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 1, and 15, respectively, of U.S. Patent No. 10,909,446 in view of “Perkins” (US 2020/0242400 A1). See table and obviousness analysis following table.

Overlapping subject matter is shown in bold.

Instant Claims
Patented claims from US 10,909,446 B2
Remarks
1. A method for generating a multi-model ensemble of global climate simulation data from a plurality of pre-existing global climate simulation model (GCM) datasets for training a neural network (NN)-based climate forecasting model, comprising: computing a GCM dataset validation measure, for each of the plurality of pre-existing GCM datasets, based on at least one sample statistic for at least one climate variable from the pre- existing GCM dataset; selecting a validated subset of the plurality of pre-existing GCM datasets, by comparing each computed GCM dataset validation measure to a validation threshold determined based on observational historical climate data; selecting a subset of GCM datasets from the validated subset of GCM datasets; generating one or more candidate ensembles of GCM datasets, by combining at least two GCM datasets from the subset of GCM datasets; computing an ensemble forecast skill score for each candidate ensemble of GCM datasets; generating the multi-model ensemble of GCM datasets by selecting a candidate ensemble of GCM datasets with a best ensemble forecast skill score; and training the NN-based climate forecasting model using the multi-model ensemble of GCM datasets generated from the plurality of pre-existing GCM datasets, wherein the NN-based claim forecasting model comprises a predictive neural network.
1. A method for generating a multi-model ensemble of global climate simulation data from a plurality of pre-existing global climate simulation model (GCM) datasets, and for training a neural network (NN)-based climate forecasting model, comprising: pre-training the NN-based climate forecasting model using reanalysis data or pre-existing image recognition data, wherein the NN-based climate forecasting model comprises a predictive neural network;
computing a GCM dataset validation measure, for each of the plurality of pre-existing GCM datasets, based on at least one sample statistic for at least one climate variable from the pre- existing GCM dataset;
selecting a validated subset of the plurality of pre-existing GCM datasets, by comparing each computed GCM dataset validation measure to a validation threshold determined based on a set of observational historical climate data;
computing a forecast skill score for each validated GCM dataset based on the NN-based climate forecasting model;
selecting a validated and skillful subset of GCM datasets by choosing at least two best- scored GCM datasets;
generating one or more candidate ensembles of global climate simulation data, by combining at least two validated and skillful GCM datasets from the validated and skillful subset of GCM datasets;
computing an ensemble forecast skill score for each candidate ensemble of global climate simulation data based on the NN-based climate forecasting model;
generating the multi-model ensemble of global climate simulation data by selecting a best- scored candidate ensemble of global climate simulation data; and
training the NN-based climate forecasting model using the multi-model ensemble of global climate simulation data generated from the plurality of pre-existing GCM datasets.

2. The method of claim 1, further comprising: determining a loss function for the predictive neural network in the NN-based climate forecasting model based on a target output variable, wherein the NN-based climate forecasting model forecasts the target output variable at a target lead time; and determining a number of layers for the predictive neural network based on the target lead time.
6. The method of claim 1, wherein the at least one climate variable is an input
climate variable to the NN-based climate forecasting model, and wherein the NN-based climate forecasting model forecasts the target output variable at a target lead time from the input climate variable.
See obviousness analysis below.
3. The method of claim 1, wherein the predictive neural network is selected from the group consisting of a Convolutional Recurrent Neural Network (CRNN) having at least one Long Short- Term Memory (LSTM) layer, a Spherical Convolutional Neural Network (S2-CNN), and a transformer neural network.
3. The method of claim 1, wherein the NN-based climate forecasting model is
selected from the group consisting of a Convolutional Recurrent Neural Network (CRNN) having
at least one Long Short-Term Memory (LSTM) layer, a Spherical Convolutional Neural Network
(S2-CNN), and a transformer neural network.

4. The method of claim 1, wherein the validation threshold is determined by computing the at least one sample statistic for the at least one climate variable from the observational historical climate data.
4. The method of claim 1, wherein the validation threshold is determined by computing the at least one sample statistic for the at least one climate variable from the set of observational historical climate data.

5. The method of claim 1, further comprising: identifying a first data predictor function based on a target output variable and a target lead time, wherein the NN-based climate forecasting model forecasts the target output variable at the target lead time; and computing a forecast skill score for each validated GCM dataset based on the first data predictor function.
6. The method of claim 1, wherein the at least one climate variable is an input
climate variable to the NN-based climate forecasting model, and wherein the NN-based climate forecasting model forecasts the target output variable at a target lead time from the input climate variable.
See obviousness analysis below.
6. The method of claim 1, wherein the at least one climate variable is an input climate variable to the NN-based climate forecasting model, and wherein the NN-based climate forecasting model forecasts the target output variable at a target lead time from the input climate variable.
6. The method of claim 1, wherein the at least one climate variable is an input climate variable to the NN-based climate forecasting model, and wherein the NN-based climate forecasting model forecasts the target output variable at a target lead time from the input climate variable.

7. The method of claim 1, wherein the observational historical climate data comprises reanalysis data.
8. The method of claim 1, wherein the observational historical climate data
comprises reanalysis data.

8. The method of claim 1, wherein the combining the at least two validated and skillful GCM datasets comprises at least one of concatenating and interleaving the at least two validated and skillful GCM datasets.
9. The method of claim 1, wherein the combining the at least two
validated and skillful GCM datasets comprises at least one of concatenating and interleaving the
at least two validated and skillful GCM datasets.

9. The method of claim 1, wherein the ensemble forecast skill score is computed based on a second data predictor function.
Claim 1 …computing an ensemble forecast skill score for each candidate ensemble of global climate
simulation data based on the NN-based climate forecasting model;
Note that the NN-based climate forecasting model is a type of data predictor function.
10. The method of claim 1, wherein the ensemble forecast skill score is computed based on the NN-based climate forecasting model.
Claim 1 …computing an ensemble forecast skill score for each candidate ensemble of global climate
simulation data based on the NN-based climate forecasting model;

11. The method of claim 1, wherein the ensemble forecast skill score is computed based on a model analog of the NN-based climate forecasting model.
Claim 1 …computing an ensemble forecast skill score for each candidate ensemble of global climate
simulation data based on the NN-based climate forecasting model;
See obviousness analysis below.
12. A system for generating a multi-model ensemble of global climate simulation data from a plurality of pre-existing global climate simulation model (GCM) datasets for training a neural network (NN)-based climate forecasting model, comprising: at least one processor; and a non-transitory physical storage medium for storing program code and accessible by the processor, the program code when executed by the processor causes the processor to: compute a GCM dataset validation measure, for each of the plurality of pre-existing GCM datasets, based on at least one sample statistic for at least one climate variable from the pre- existing GCM dataset; select a validated subset of the plurality of pre-existing GCM datasets, by comparing each computed GCM dataset validation measure to a validation threshold determined based on observational historical climate data; select a subset of GCM datasets from the validated subset of GCM datasets; generate one or more candidate ensembles of GCM datasets, by combining simulation data from at least two GCM datasets from the subset of GCM datasets; compute an ensemble forecast skill score for each candidate ensemble of GCM datasets; generate the multi-model ensemble of GCM datasets by selecting a candidate ensemble of GCM datasets with a best ensemble forecast skill score; and train the NN-based climate forecasting model using the multi-model ensemble of GCM datasets generated from the plurality of pre-existing GCM datasets, wherein the NN-based claim forecasting model comprises a predictive neural network.
10. A system for generating a multi-model ensemble of global climate simulation data from a plurality of pre-existing global climate simulation model (GCM) datasets, and for training a neural network (NN)-based climate forecasting model, comprising: at least one processor; and
a non-transitory physical storage medium for storing program code and accessible by the processor, the program code when executed by the processor causes the processor to:
pre-train the NN-based climate forecasting model using reanalysis data or preexisting image recognition data, wherein the NN-based climate forecasting model comprises a
predictive neural network;
compute a GCM dataset validation measure, for each of the plurality of pre-existing
GCM datasets, based on at least one sample statistic for at least one climate variable from the preexisting GCM dataset;
select a validated subset of the plurality of pre-existing GCM datasets, by comparing each computed GCM dataset validation measure to a validation threshold determined based on a set of observational historical climate data;
compute a forecast skill score for each validated GCM dataset based on the NN-based climate forecasting model;
select a validated and skillful subset of GCM datasets by choosing at least two best-scored GCM datasets;
generate one or more candidate ensembles of global climate simulation data, by
combining at least two validated and skillful GCM datasets from the validated and skillful subset
of GCM datasets;
compute an ensemble forecast skill score for each candidate ensemble of global
climate simulation data based on the NN-based climate forecasting model;
generate the multi-model ensemble of global climate simulation data by selecting a
best-scored candidate ensemble of global climate simulation data; and
train the NN-based climate forecasting model using the multi-model ensemble of
global climate simulation data generated from the plurality of pre-existing GCM datasets.

13. The system of claim 12, wherein the program code when executed by the processor further causes the processor to: determine a loss function for the predictive neural network in the NN-based climate forecasting model based on a target output variable, wherein the NN-based climate forecasting model forecasts the target output variable at a target lead time; and determine a number of layers for the predictive neural network based on the target lead time.
15. The system of claim 10, wherein the at least one climate variable is an input
variable to the NN-based climate forecasting model, and wherein the NN-based climate forecasting
model forecasts the target output variable at a target lead time from the input climate variable.
See obviousness analysis below.
14. The system of claim 12, wherein the predictive neural network is selected from the group consisting of a Convolutional Recurrent Neural Network (CRNN) having at least one Long Short- Term Memory (LSTM) layer, a Spherical Convolutional Neural Network (S2-CNN), and a transformer neural network.
12. The system of claim 10, wherein the NN-based climate forecasting model is
selected from the group consisting of a Convolutional Recurrent Neural Network (CRNN) having at least one Long Short-Term Memory (LSTM) layer, a Spherical Convolutional Neural Network (S2-CNN), and a transformer neural network.

15. The system of claim 12, wherein the validation threshold is determined by computing the at least one sample statistic for the at least one climate variable from the observational historical climate data.
13. The system of claim 10, wherein the validation threshold is determined by computing the at least one sample statistic for the at least one climate variable from the set of observational historical climate data.

16. The system of claim 12, wherein the program code when executed by the processor further causes the processor to: identify a first data predictor function based on a target output variable and a target lead time, wherein the NN-based climate forecasting model forecasts the target output variable at the target lead time; and compute a forecast skill score for each validated GCM dataset based on the first data predictor function.
15. The system of claim 10, wherein the at least one climate variable is an input
variable to the NN-based climate forecasting model, and wherein the NN-based climate forecasting model forecasts the target output variable at a target lead time from the input climate variable.
See obviousness analysis below.
17. The system of claim 12, wherein the at least one climate variable is an input variable to the NN-based climate forecasting model, and wherein the NN-based climate forecasting model forecasts the target output variable at a target lead time from the input climate variable.
15. The system of claim 10, wherein the at least one climate variable is an input variable to the NN-based climate forecasting model, and wherein the NN-based climate forecasting model forecasts the target output variable at a target lead time from the input climate variable.

18. The system of claim 12, wherein the observational historical climate data comprises reanalysis data.
17. The system of claim 10, wherein the observational historical climate data comprises reanalysis data.

19. The system of claim 12, wherein the program code to combine the at least two validated and skillful GCM datasets comprises program code for at least one of concatenating and interleaving the at least two validated and skillful GCM datasets.
18. The system of claim 10, wherein the program code to combine the
at least two validated and skillful GCM datasets comprises program code for at least one of
concatenating and interleaving the at least two validated and skillful GCM datasets.

20. A non-transitory physical storage medium for generating a multi-model ensemble of pre- existing global climate simulation model (GCM) datasets for training a neural network (NN)-based climate forecasting model, the storage medium comprising program code stored thereon, that when executed by a processor causes the processor to: compute a GCM dataset validation measure, for each of the plurality of pre-existing GCM datasets, based on at least one sample statistic for at least one climate variable from the pre-existing GCM dataset; select a validated subset of the plurality of pre-existing GCM datasets, by comparing each computed GCM dataset validation measure to a validation threshold determined based on observational historical climate data; select a subset of GCM datasets from the validated subset of GCM datasets; generate one or more candidate ensembles of GCM datasets, by combining simulation data from at least two GCM datasets from the subset of GCM datasets; compute an ensemble forecast skill score for each candidate ensemble of GCM datasets; generate the multi-model ensemble of GCM datasets by selecting a candidate ensemble of GCM datasets with a best ensemble forecast skill score; and train the NN-based climate forecasting model using the multi-model ensemble of GCM datasets generated from the plurality of pre-existing GCM datasets, wherein the NN-based claim forecasting model comprises a predictive neural network.
19. A non-transitory physical storage medium for generating a multi-model ensemble of global climate simulation data from a plurality of pre-existing global climate simulation model (GCM) datasets, and for training a neural network (NN)-based climate forecasting model, the storage medium comprising program code stored thereon, that when executed by a processor causes the processor to:
pre-train the NN-based climate forecasting model using reanalysis data or pre-existing
image recognition data, wherein the NN-based climate forecasting model comprises a predictive neural network;
compute a GCM dataset validation measure, for each of the plurality of pre-existing GCM datasets, based on at least one sample statistic for at least one climate variable from the pre-existing GCM dataset;
select a validated subset of the plurality of pre-existing GCM datasets, by comparing each computed GCM dataset validation measure to a validation threshold determined based on a set of
observational historical climate data;
compute a forecast skill score for each validated GCM dataset based on the NN-based
climate forecasting model;
select a validated and skillful subset of GCM datasets by choosing at least two best- scored GCM datasets;
generate one or more candidate ensembles of global climate simulation data, by combining at least two validated and skillful GCM datasets from the validated and skillful subset of GCM datasets;
compute an ensemble  forecast skill score for each candidate ensemble of global climate simulation data based on the NN-based climate forecasting model;
generate the multi-model ensemble of global climate simulation data by selecting a best-scored candidate ensemble of global climate simulation data; and
train the NN-based climate forecasting model using the multi-model ensemble of global climate simulation data from generated from the plurality of pre-existing GCM datasets.




Regarding instant claim 2, patented claim 6 teaches all of instant claim 2 (see table) except for:
determining a loss function for the predictive neural network in the NN-based climate forecasting model based on a target output variable, 
…determining a number of layers for the predictive neural network based on the target lead time.
However, Haidar—directed to analogous art—teaches
determining a loss function for the predictive neural network in the NN-based climate forecasting model based on a target output variable, (Haidar, Abstract describes using a deep convolutional neural network to predict monthly rainfall values for certain locations. In the combination with patented claim 6, the ensemble of datasets on which the neural network is trained would be determined as in patented claim 6 (including claim 1) in place of or in addition to the data used to train the CNN taught by Haidar. Section II, starting page 69055 provides details of the neural network training. Haidar, equation (4) on page 69057 shows the loss function. Equation (6) shows that the forecast is made with a lead time k.)
…determining a number of layers for the predictive neural network based on the target lead time. (Haidar, page 69058, first paragraph of section B. “Trial and error method was followed to determine the convolutional network architecture. Several architectures were developed and examined while varying the number of convolutional layers, number of pooling layers, filter sizes, number of filters, stride and activation functions.” Since the trial and error is performed given a lead time, the determined number of layers is based on this lead time.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify patented claim 6 to train a neural network on a collection of climate data as taught by Haidar because “The developed model was compared to the first version of the Australian Community Climate and Earth-System Simulator (ACCESS-S1) and a Multi-Layered Perceptron (MLP), where better performance was revealed with the proposed CNN model. This study highlighted the ability of CNN in performing in a rainfall prediction task. In addition, the capability of convolutional neural networks in performing in a monthly rainfall prediction has been evaluated. The study showed that the CNN was performing better in months with high annual averages compared to alternative approaches” (Haidar, Conclusion, page 69062).

Regarding instant claim 5, patented claim 6 teaches all of instant claim 5 (see table) except for:
identifying a first data predictor function based on a target output variable and a target lead time, 
…computing a forecast skill score for each validated GCM dataset based on the first data predictor function. 
However, Perkins—directed to analogous art—teaches
identifying a first data predictor function based on a target output variable and a target lead time, ([0045] describes computing predictions using the trained base models and storing these predictions in a column. These models were trained as described at [0043-0044]. In the combination with patented claim 6, it is understood that these models may be climate models which are trained to perform future climate forecasting (i.e., would predict a climate target output variable at some lead time). That is, the training is an identification and in the combination, the identification would be based on the desired task to be performed by the machine learning model.)
 … computing a forecast skill score for each validated GCM dataset based on the first data predictor function. ([0045] describes computing predictions using the trained base models and storing these predictions in a column. [0047] describes eliminating sets of base model predictions from the matrix based on an accuracy. The accuracy score is computed based on the predictions made by the base models. The non-eliminated models are understood to be selected.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify patented claim 6 to use the ensemble generation method taught by Perkins because this results in a model with greater accuracy and performance as described by Perkins at [0048].

Regarding claim 11, patented claim 1 teaches the method of instant claim 1 (see table) and 
wherein the ensemble forecast skill score is computed based on … the NN-based climate forecasting model. (see table)
Patented claim 1 does not teach
a model analog of the NN-based climate forecasting model.
However, Perkins—directed to analogous art—teaches
wherein the ensemble forecast skill score is computed based on a model analog of the NN-based climate forecasting model. ([0045] describes computing predictions using the trained base models and storing these predictions in a column. [0047] describes eliminating sets of base model predictions from the matrix based on an accuracy. The accuracy score is computed based on the predictions made by the base models. Any of these models falls within the broadest reasonable interpretation of a model analog of the NN-based climate forecasting model.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify patented claim 6 to use the ensemble generation method taught by Perkins because this results in a model with greater accuracy and performance as described by Perkins at [0048].

Claim 13 recites substantially similar subject matter to instant claim 2. Instant claim 13 is obvious over patented claim 15, with patented claim 15 modified by Haidar as described above with respect to instant claim 2, mutatis mutandis.

Instant claim 16 recites substantially similar subject matter to instant claim 5. Instant claim 16 is obvious over patented claim 15, with patented claim 15 modified by Perkins as described above with respect to instant claim 5, mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Narayanaswamy (US 2015/0253463 A1) – Abstract describes generating an ensemble of forecasting models including estimating an accuracy value for the models based on historical data. [0013] indicates that the forecasting models may be climate models.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/             Examiner, Art Unit 2121